IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            NO. AP-76,837


                EX PARTE WILLIAM EDWARD MARCHBANKS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 1188975R IN THE CRIMINAL DISTRICT COURT NO. 1
                            FROM TARRANT COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

against a public servant and aggravated robbery and was sentenced to concurrent terms of thirty-eight

and thirty-five years’ imprisonment, respectively. The Second Court of Appeals affirmed the

convictions in a published opinion. Marchbanks v. State, 341 S.W.3d 559, No. 02-10-00134-CR

(Tex. App. – Fort Worth 2011).

        Applicant contends he was not advised of his right to file a pro se petition for discretionary

review. Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                    -2-

has entered findings of fact and conclusions of law recommending that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). The findings and recommendation are supported

by the writ record provided to this Court.

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Second Court of Appeals in Cause No. 02-10-00134-CR that affirmed his

convictions in Cause No. 1188975R from the Criminal District Court No. 1 of Tarrant County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish